Fourth Court of Appeals
                                          San Antonio, Texas
                                               September 6, 2019

                                              No. 04-19-00603-CV

                                  IN RE Cedric Bertnell EDWARDS, Sr.

                                       Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

        On September 5, 2019, relator, Cedric Bertnell Edwards Sr., filed an Emergency Petition
for a Writ of Mandamus. The court is of the opinion the petition raises a serious question
concerning the mandamus relief sought and requires further consideration. See TEX. R. APP. P.
52.8. We therefore request a response and order that respondent may file a response to the
petition no later than September 9, 2019. Any response must conform to Texas Rule of
Appellate Procedure 52.4. Relator may file a reply no later than noon September 11, 2019.

           It is so ORDERED on September 6, 2019.


                                                                         PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
 This court has jurisdiction pursuant to section 273.061 of the Texas Election Code, which authorizes this court to
“issue a writ of mandamus to compel the performance of any duty imposed by law in connection with the holding of
an election . . . regardless of whether the person responsible for performing the duty is a public officer.” TEX. ELEC.
CODE § 273.061.